Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
1.      A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/24/2021 has been entered.

Claim Status
2.	Claims 1, 3, 10, 12, and 19 have currently been amended. Claim 20 has been cancelled. 

Response to Arguments
3.	The applicant’s arguments filed 9/24/2021 have been taken into consideration, but are moot in view of new grounds of rejection.
A.	In response to the applicant’s argument (disclosed on pg. 2-4 of the remarks segment) that Marsden and Avni et al fail to teach a physical authentication interface that enables or disables a capability of a controller to perform OS level authentication, only when enabled to do so by the physical authentication interface:
Main-Reade et al (US 2018/0321661) has been cited, which (according to par [0035], [par [0036], lines 1-5, par [0086], lines 18-26 and fig. 1-3, 5-6 and fig. 11-13 of Main-Reade et al) further teaches a computing device (e.g., "physical authentication interface”) utilized for enabling/disabling a controller (e.g., "physical authentication interface that enables or disables a capability of a controller"), for unlocking an electronic lock, to implement authentication at a GUI/screen prompt (e.g., OS level authentication).

B.	In response to the applicant’s argument (disclosed on pg. 2-4 of the remarks segment) that Marsden and Avni et al fail to teach a controller to perform OS level authentication upon receipt of the indication:
Par [0054], lines 10-20, fig. 13, and fig. 14, ‘1405 of the applicant’s specification disclose that the claimed “receipt of the indication” is drawn to the physical authentication interface (which par [0053] of the applicant’s specification discloses may be drawn to a RFID badge interface or biometric interface, such as a fingerprint ID device, etc.) indicating that OS level capability is enabled or disabled. Par [0053] of the applicant’s specification also discloses that the physical authentication interface can be implemented to enable or disable the capability of controllers (which claim 7 of the applicant’s specification discloses may be configured to perform OS level authentication, such as pin code and fingerprint-based authentication in order to unlock a locked resource and allow a user to access the previously locked resource) to perform the OS level authentication. 
e.g., "physical authentication interface”) that enables controlling of the control/monitoring device (e.g., controller), which is utilized to control actuation of an electronic lock to a requesting operator, upon the operator determined to be authorized for access to the locked enclosure (e.g., controller to perform OS level authentication), upon the GUI prompt returning a (e.g., performing OS level authentication upon receipt of the indication).

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/524,729, hereinafter ‘729, in view of Dumas (US 2016/0343185), hereinafter ‘185. 
Although the claims at issue or not identical, they are not patentably distinct from each other because the instant application, hereinafter ‘716, and ‘729 contain the exact same elements except for the physical authentication interface configured to enable or disable a capability of the controller to perform the OS level authentication. In this instance, the examiner maintains that it would have been obvious to one of ordinary skill in the art to include the physical authentication interface configured to enable or disable a capability of the controller to perform the OS level authentication (disclosed in claims 1, 10, and 19 of ‘716) in order to control whether disclosed in independent claims 1, 10, and 19 of ‘729) is functioning in a mode where the controller currently is capable of or unable to grant authentication to users because an interface/medium/etc. (e.g., physical authentication interface) would be required to instruct (e.g., enable/disable) the controller to perform the user/client authentication and authorization performed in ‘716 in the same manner as ‘729, as combining the teachings of ‘716 and ‘729 would cause ‘729 to more effectively determine that the controller can only grant access to authenticated users/clients to unlock/lock each secure structure, with the motivation of performing the predictive result of authentication of remote devices to lock/unlock a particular structure, only upon the controller receiving an enable command, which allows the controller to permit a remote entity to unlocked the locked physical structure (as disclosed in par [0128] of ‘185).     
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
6.	Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/524,751, hereinafter ‘751, in view of Dumas (US 2016/0343185), hereinafter ‘185. 
Although the claims at issue or not identical, they are not patentably distinct from each other because the instant application, hereinafter ‘716 and ‘751 contain the exact same elements except for the additional controllers claim in ‘751. In this instance, the examiner maintains that it would have been obvious to one of ordinary skill in the art to include the additional controllers to perform the OS level authentication (as disclosed in claims 1, 10, and 19 of ‘751) within the claim language taught by ‘716, to cause ‘716 to perform the step of allowing the controller disclosed by ‘729) to perform the OS level control of the locking elements an to authorize users and authenticate the users, using the plurality of independent, additional controllers (as disclosed in independent claims 1, 10, and 19 of ‘751), as opposed to the single controller (taught by ‘716) because each additional control (when incorporated into the teachings of ‘716) would cause ‘716 to successfully authenticate or reject each request to unlock the locked physical device in a more timely manner, as the plurality of controllers would facilitate for faster processing and determining authentication of each unlock request.     
Although the claims at issue or not identical, they are not patentably distinct from each other because the instant application, hereinafter ‘716, and ‘751 contain the exact same elements except for the physical authentication interface configured to enable or disable a capability of the controller to perform the OS level authentication. In this instance, the examiner maintains that it would have been obvious to one of ordinary skill in the art to include the physical authentication interface configured to enable or disable a capability of the controller to perform the OS level authentication (disclosed in claims 1, 10, and 19 of ‘716) in order to control whether or not the controllers of ‘751 (disclosed in independent claims 1, 10, and 19 of ‘751) are functioning in a mode where the controller currently is capable of or unable to grant authentication to users because an interface/medium/etc. (e.g., physical authentication interface) would be required to instruct (e.g., enable/disable) the controller to perform the user/client authentication and authorization performed in ‘716 in the same manner as ‘751, as combining the teachings of ‘716 and ‘751 would cause ‘751 to more effectively determine that the controller can only grant access to authenticated users/clients to unlock/lock each secure structure, with the motivation of performing the predictive result of authentication of remote devices to lock/unlock a particular structure, only upon the controller receiving an enable command, which allows the as disclosed in par [0128] of ‘185).     
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
7.	Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/524,753, hereinafter ‘753, in view of Dumas (US 2016/0343185), hereinafter ‘185. 
Although the claims at issue or not identical, they are not patentably distinct from each other because the instant application, hereinafter ‘716, and ‘753 contain the exact same elements except for the physical authentication interface configured to enable or disable a capability of the controller to perform the OS level authentication. In this instance, the examiner maintains that it would have been obvious to one of ordinary skill in the art to include the physical authentication interface configured to enable or disable a capability of the controller to perform the OS level authentication (disclosed in claims 1, 10, and 19 of ‘716) in order to control whether or not the controllers of ‘753 (disclosed in independent claims 1, 10, and 19 of ‘753) are functioning in a mode where the controller currently is capable of or unable to grant authentication to users because an interface/medium/etc. (e.g., physical authentication interface) would be required to instruct (e.g., enable/disable) the controller to perform the user/client authentication and authorization performed in ‘716 in the same manner as ‘753, as combining the teachings of ‘716 and ‘753 would cause ‘753 to more effectively determine that the controller can only grant access to authenticated users/clients to unlock/lock each secure structure, with the motivation of performing the predictive result of authentication of remote devices to lock/unlock as disclosed in par [0128] of ‘185).     
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections – 35 USC 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent may not be obtained through the invention is not identically disclosed or described as set forth in of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 

9.	Claims 1-19 are rejected under 35 USC 103 as being unpatentable over Bittles et al (US 2014/0173685) in view of Marsden (US 9,230,380), further in view of Main-Reade et al (US 2018/0321661).
Regarding claim 1, Bittles et al teaches a system (fig. 1), comprising: 
a securable resource (par [0008], lines 1-5, “device cabling with physical locks”); 
a securable resource locking element configured to assume a locked condition in which the securable resource is locked and an unlocked condition in which the securable resource is unlocked (par [0011], “locked and unlocked configurations”); 
a controller, which is receptive of an instruction to authorize users to unlock the securable resource (par [0008], par [0011], which disclose a control unit issuing control signals for preventing and permitting modification of device cabling and unlocking a physical lock and par [0032] and [0034], which discloses a cable modification control unit for deciding whether or not to grant or deny authorization to lock/unlock a physical lock or make cabling changes).
Marsden further teaches wherein the controller is configured to perform operating system (OS) level authentication of the users (fig. 2-5B, col. 7, lines 20-35, & col. 8, lines 65-67, which disclose providing authentication of user using operating system instructions and applications) and OS level control of the securable resource locking element in accordance with the instruction to authorize users and the OS level authentication (col. 1, lines 55-60, col. 2, lines 61-64 & col. 7, lines 22-30, which disclose authenticating access to a locked entity via instructions and authentication commands received by a user remotely from an access control mechanism controlling each locked device a user is attempting to gain access to).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the remote device locking/unlocking authentication embodiment of Marsden within the electronic device modification and locking system of Bittles et al would provide the predictive result of providing an additional layer of security when requiring biometric authentication when attempting to access locked, remote/physical data (as disclosed by Marsden) in addition to and appended with the remote authorization checks performed by Bittles et al for access to data on each locked device.
Main-Reade et al further teaches a physical authentication interface that enables or disables a capability of the controller to perform the OS level authentication (par [0035], [par [0036], lines 1-5, par [0086], lines 18-26 and fig. 5-6 and fig. 12-13, which discloses a computing device (e.g., "physical authentication interface”) utilized for enabling/disabling a controller (e.g., "physical authentication interface that enables or disables a capability of a controller"), for unlocking an electronic lock, to implement authentication (e.g., OS level authentication) ) and issues an indication thereof (par [0054], lines 3-16 and par [0140], which disclose implementing a GUI/screen prompt (e.g., an indication) to an operator authorizes that procedures, such as authenticating actuation of an electronic lock); and
wherein the controller performs the OS level authentication only when enabled to do so by the physical authentication interface (par [0035], [par [0036], lines 1-5, par [0086], lines 18-26 and fig. 1-3, 5-6 and fig. 11-13, which further teaches a computing device (e.g., "physical authentication interface”) utilized for enabling/disabling a controller (e.g., "physical authentication interface that enables or disables a capability of a controller"), for unlocking an electronic lock, to implement authentication at a GUI/screen prompt (e.g., OS level authentication)) and upon receipt of the indication (par [0140], which discloses a prompt/alert, e.g., indication, that specifies actuation of the electronic lock is authenticated). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Main-Reade et al within the remote device locking/unlocking authentication and electronic device modification and locking systems of Bittles et al and Marsden would provide the predictive result of improving upon reducing the amount of time spent and latency caused by unauthorized operators attempting authentication by verifying that the requesting operator is generally permitted to access the industrial automation equipment before decrementing or changing the operating condition (as disclosed in par [0127] of Main-Reade et al).
Regarding claim 2, Marsden further teaches wherein the securable resource comprises one of a safe, a server housed in a rack (col. 4, lines 40-43, “server cabinets, racks….”) and features of the server. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the remote device locking/unlocking authentication embodiment of Marsden within the electronic device modification and locking system of Bittles et al would provide the predictive result previously addressed regarding claim 1.
Regarding claim 3, Marsden further teaches wherein the features of the server comprise one or more of a power cable (fig. 1-2, ‘100, ‘110, ‘300, ‘400, col. 4, lines 50-55& col. 6, lines 13-15, which disclose a server cabinet locking system including power cables for receiving power from controller, ‘400) or a data communication cable.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the remote device locking/unlocking authentication embodiment of Marsden within the electronic device modification and locking system of Bittles et al would provide the predictive result previously addressed regarding claim 1.
Main-Reade et al further teaches the power cable or the data communication cable comprising a pocket at an exterior of the securable resource (par [0067]), and 
the securable resource locking element comprises a locking feature which is rotatable at the exterior of the securable resource by an actuator output shaft to rotate into engagement with or to rotate toward disengagement from the pocket (par [0072], shaft may rotate”). 

Regarding claim 4, Bittles et al teaches wherein the instruction to authorize users is received from an external communication (par [0057], lines 10-15, “remote computer or server”). 
Regarding claim 5, Marsden further teaches wherein the instruction to authorize users is received via one or more of an access control system or service (ACSS) interface (col. 1, lines 60-63, “access control and access monitoring system”) and a change mode (CHMOD) interface. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the remote device locking/unlocking authentication embodiment of Marsden within the electronic device modification and locking system of Bittles et al would provide the predictive result previously addressed regarding claim 1.
Regarding claim 6, Bittles et al teaches wherein the instruction to authorize users is one or more of time sensitive and condition dependent (par [0027], which discloses granting permission based on several factors). 
Regarding claim 7, Bittles et al teaches wherein the controller is configured to perform OS level control of the locking element by causing the locking element to assume the unlocked condition (par [0041], “to an unlocked configuration”) in accordance with a requesting user par [0029], lines 10-20, “authorized by….”)
Marsden further teaches wherein: the controller is configured to perform one or more of fingerprint (col. 1, lines 58-63) and pin code OS level authentication. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the remote device locking/unlocking authentication embodiment of Marsden within the electronic device modification and locking system of Bittles et al would provide the predictive result previously addressed regarding claim 1.
Regarding claim 8, Marsden further teaches wherein the physical authentication interface comprises an RFID badge authentication interface (col. 6, lines 40-42, “RFID card reader”). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the remote device locking/unlocking authentication embodiment of Marsden within the electronic device modification and locking system of Bittles et al would provide the predictive result previously addressed regarding claim 1.

Regarding claim 9, Marsden further teaches wherein the physical authentication interface comprises a fingerprint identification device (col. 1, lines 60-63, “fingerprint or retinal scan”). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the remote device locking/unlocking authentication embodiment of 
Regarding claim 10, Bittles et al teaches a system (fig. 1), comprising: 
securable resources (par [0008], lines 1-5, “device cabling with physical locks”); 
securable resource locking elements configured to assume locked conditions in which corresponding ones of the securable resources are locked and unlocked conditions in which the securable resources unlocked (par [0011], “locked and unlocked configurations”); and
a controller, which is receptive of an instruction to authorize users to unlock one or more of the securable resources (par [0008] and par [0011], which disclose a control unit issuing control signals for preventing and permitting modification of device cabling and unlocking a physical lock).
Marsden further teaches wherein the controller is configured to perform operating system (OS) level authentication of the users (fig. 2-5B, col. 7, lines 20-35, & col. 8, lines 65-67, which disclose providing authentication of user using operating system instructions and applications) and OS level control of the securable resource locking elements in accordance with the instruction to authorize users and the OS level authentication (col. 1, lines 55-60, col. 2, lines 61-64 & col. 7, lines 22-30, which disclose authenticating access to a locked entity via instructions and authentication commands received by a user remotely from an access control mechanism controlling each locked device a user is attempting to gain access to).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the remote device locking/unlocking authentication embodiment of Marsden within the electronic device modification and locking system of Bittles et al would as disclosed by Marsden) in addition to and appended with the remote authorization checks performed by Bittles et al for access to data on each locked device.
Main-Reade et al further teaches a physical authentication interface that enables or disables a capability of the controller to perform the OS level authentication (par [0035], [par [0036], lines 1-5, par [0086], lines 18-26 and fig. 5-6 and fig. 12-13, which discloses a computing device (e.g., "physical authentication interface”) utilized for enabling/disabling a controller (e.g., "physical authentication interface that enables or disables a capability of a controller"), for unlocking an electronic lock, to implement authentication (e.g., OS level authentication) ) and issues an indication thereof (par [0054], lines 3-16 and par [0140], which disclose implementing a GUI/screen prompt (e.g., an indication) to an operator authorizes that procedures, such as authenticating actuation of an electronic lock); and
wherein the controller performs the OS level authentication only when enabled to do so by the physical authentication interface (par [0035], [par [0036], lines 1-5, par [0086], lines 18-26 and fig. 1-3, 5-6 and fig. 11-13, which further teaches a computing device (e.g., "physical authentication interface”) utilized for enabling/disabling a controller (e.g., "physical authentication interface that enables or disables a capability of a controller"), for unlocking an electronic lock, to implement authentication at a GUI/screen prompt (e.g., OS level authentication)) and upon receipt of the indication (par [0140], which discloses a prompt/alert, e.g., indication, that specifies actuation of the electronic lock is authenticated). 
 the remote device locking/unlocking authentication and electronic device modification and locking systems of Bittles et al and Marsden would provide the predictive result of improving upon reducing the amount of time spent and latency caused by unauthorized operators attempting authentication by verifying that the requesting operator is generally permitted to access the industrial automation equipment before decrementing or changing the operating condition (as disclosed in par [0127] of Main-Reade et al).
Regarding claim 11, Marsden further teaches wherein the securable resource comprises one of a safe, a server housed in a rack (col. 4, lines 40-43, “server cabinets, racks….”) and features of the server. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the remote device locking/unlocking authentication embodiment of Marsden within the electronic device modification and locking system of Bittles et al would provide the predictive result previously addressed regarding claim 10.
Regarding claim 12, Marsden further teaches wherein the features of the server comprise one or more of a power cable (col. 6, lines 13-15) or a data communication cable which is inserted into a port, a storage device and a communications card of the server,
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the remote device locking/unlocking authentication embodiment of 
Main-Reade et al further teaches the power cable or the data communication cable comprising a pocket at an exterior of the securable resource (par [0067]), and 
the securable resource locking element comprises a locking feature which is rotatable at the exterior of the securable resource by an actuator output shaft to rotate into engagement with or to rotate toward disengagement from the pocket (par [0072], shaft may rotate”). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the embodiment of Main-Reade et al within the remote device locking/unlocking authentication and electronic device modification and locking systems of Bittles et al and Marsden would provide the predictive result disclosed regarding claim 10.
Regarding claim 13, Bittles et al teaches wherein the instruction to authorize users is received from an external communication (par [0057], lines 10-15, “remote computer or server”). 
Regarding claim 14, Marsden further teaches wherein the instruction to authorize users is received via one or more of an access control system or service (ACSS) interface (col. 1, lines 60-63, “access control and access monitoring system”) and a change mode (CHMOD) interface. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the remote device locking/unlocking authentication embodiment of 
Regarding claim 15, Bittles et al teaches wherein the instruction to authorize users is one or more of time sensitive and condition dependent (par [0027], which discloses granting permission based on several factors). 
Regarding claim 16, Bittles et al teaches wherein the controller is configured to perform OS level control of the locking element by causing the locking element to assume the unlocked condition (par [0041], “to an unlocked configuration”) in accordance with a requesting user being authorized by the instruction to authorize users and authenticated by the OS level authentication (par [0029], lines 10-20, “authorized by….”)
Marsden further teaches wherein: the controller is configured to perform one or more of fingerprint (col. 1, lines 58-63) and pin code OS level authentication. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the remote device locking/unlocking authentication embodiment of Marsden within the electronic device modification and locking system of Bittles et al would provide the predictive result previously addressed regarding claim 10.
Regarding claim 17, Marsden further teaches wherein the physical authentication interface comprises an RFID badge authentication interface (col. 6, lines 40-42, “RFID card reader”). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the remote device locking/unlocking authentication embodiment of 

Regarding claim 18, Marsden further teaches wherein the physical authentication interface comprises a fingerprint identification device (col. 1, lines 60-63, “fingerprint or retinal scan”). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the remote device locking/unlocking authentication embodiment of Marsden within the electronic device modification and locking system of Bittles et al would provide the predictive result previously addressed regarding claim 10.

Regarding claim 19, Bittles et al teaches a method of operating a system (fig. 1), the method comprising: 
controlling securable resource locking elements to assume locked conditions whereby corresponding ones of the securable resources are locked by the securable resource locking elements (par [0008], lines 1-5, “device cabling with physical locks” & par [0011], “locked configurations”);
receiving an instruction to authorize users to unlock one or more of the securable resources (par [0008] and par [0011], which disclose a control unit issuing control signals for preventing and permitting modification of device cabling and unlocking a physical lock), and
receiving a request from a user to unlock and thereby gain access to one or more of the securable resources (par [0029], lines 1-5, “user associated with the request”).
Marsden further teaches determining whether operating system (OS) level authentication capability is enabled or disabled (fig. 2-5B, col. 7, lines 20-35, & col. 8, lines 65-67, which disclose providing authentication of user using operating system instructions and applications); performing the OS level authentication of the user only in an event the OS level authentication capability is enabled  (col. 1, lines 55-60, col. 2, lines 61-64 & col. 7, lines 22-30, which disclose authenticating access to a locked entity via instructions); and
performing OS level control of the corresponding securable resource locking elements in accordance with the user being determined to be authorized and authenticated (col. 1, lines 55-60, col. 2, lines 61-64 & col. 7, lines 22-30, which disclose authenticating access to a locked entity via instructions and authentication commands received by a user remotely from an access control mechanism controlling each locked device a user is attempting to gain access to).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the remote device locking/unlocking authentication embodiment of Marsden within the electronic device modification and locking system of Bittles et al would provide the predictive result of providing an additional layer of security when requiring biometric authentication when attempting to access locked, remote/physical data (as disclosed by Marsden) in addition to and appended with the remote authorization checks performed by Bittles et al for access to data on each locked device.
Main-Reade et al further teaches a physical authentication interface that enables or disables a capability of the controller to perform the OS level authentication (par [0035], [par [0036], lines 1-5, par [0086], lines 18-26 and fig. 5-6 and fig. 12-13, which discloses a computing device (e.g., "physical authentication interface”) utilized for enabling/disabling a controller (e.g., "physical authentication interface that enables or disables a capability of a controller"), for unlocking an electronic lock, to implement authentication (e.g., OS level authentication) ) and issues an indication thereof (par [0054], lines 3-16 and par [0140], which disclose implementing a GUI/screen prompt (e.g., an indication) to an operator authorizes that procedures, such as authenticating actuation of an electronic lock); and
wherein the controller performs the OS level authentication only when enabled to do so by the physical authentication interface (par [0035], [par [0036], lines 1-5, par [0086], lines 18-26 and fig. 1-3, 5-6 and fig. 11-13, which further teaches a computing device (e.g., "physical authentication interface”) utilized for enabling/disabling a controller (e.g., "physical authentication interface that enables or disables a capability of a controller"), for unlocking an electronic lock, to implement authentication at a GUI/screen prompt (e.g., OS level authentication)) and upon receipt of the indication (par [0140], which discloses a prompt/alert, e.g., indication, that specifies actuation of the electronic lock is authenticated). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Main-Reade et al within the remote device locking/unlocking authentication and electronic device modification and locking systems of Bittles et al and Marsden would provide the predictive result of improving upon reducing the amount of time spent and latency caused by unauthorized operators attempting authentication by verifying that the requesting operator is generally permitted to access the industrial automation equipment before decrementing or changing the operating condition (as disclosed in par [0127] of Main-Reade et al).
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20211202